Citation Nr: 0029877	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  95-41 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran submitted a timely, adequate substantive 
appeal from an August 1994 rating decision denying assignment 
of an initial compensable disability evaluation for a 
service-connected right wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1980 to 
September 1993.

The instant appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Oakland, California, which granted a claim for 
service connection for a right wrist condition and assigned 
an initial disability rating of 0 percent.  This case was 
remanded by the Board of Veterans' Appeals (Board) in 
December 1999 for due process reasons.


FINDINGS OF FACT

1.  The veteran's VA Form 9 received in September 1995 did 
not discuss any errors of fact or law regarding the claim of 
entitlement to an initial compensable disability evaluation 
for a right wrist disorder.

2.  Two written statements prepared by the veteran's 
representative and dated in November 1999 cannot be construed 
as timely substantive appeals as to the issue of entitlement 
to an initial compensable disability evaluation for a right 
wrist disorder.

3.  The veteran did not file a timely, adequate substantive 
appeal with respect to the claim for entitlement to an 
initial compensable disability evaluation for a right wrist 
disorder.


CONCLUSION OF LAW

An adequate substantive appeal of the claim of entitlement to 
an initial compensable disability evaluation for a right 
wrist disorder was not filed, and the Board lacks 
jurisdiction to consider that issue.  38 U.S.C.A. §§ 7104(a), 
7105(a), 7105(d)(3), 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an initial compensable disability evaluation for a right 
wrist disorder.

In the December 1999 Board remand, the veteran and her 
representative were given notice that the Board was going to 
consider whether the substantive appeal was timely and 
adequate with respect to this claim and were given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2000); Bernard v. 
Brown, 4 Vet. App. 384 (1993); cf. Marsh v. West, 11 Vet. 
App. 468 (1998).  The subsequent April 2000 Supplemental 
Statement of the Case (SSOC), issued to the veteran, provided 
her notice of the regulations pertinent to the issue of 
timeliness and adequacy of substantive appeals.  She was 
given 60 days to submit argument on this issue and was 
provided an opportunity to request a hearing on this issue.  
She declined to request a hearing, and she did not personally 
submit any argument concerning the timeliness of adequacy of 
her substantive appeal.  In an October 2000 written statement 
from the veteran's representative, it was asserted that 
"upon filing her September 8, 1995, substantive appeal, it 
was her intent to voice exception to all issues listed on the 
July 11, 1995 Statement of the Case."  Thus, the Board 
concludes that its consideration of this issue does not 
violate the veteran's procedural rights.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination by 
the VA, governing statutory and regulatory provisions require 
the submission, following an adverse rating action and 
adequate notice thereof, of a notice of disagreement and, 
following issuance of a statement or supplemental statement 
of the case, an adequate substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2000).

An August 1994 rating decision, in part, granted service 
connection for a right wrist condition and assigned a 
noncompensable disability evaluation for that disorder.  The 
veteran was notified of that determination and of her 
appellate rights by letters dated in August 1994.  A notice 
of disagreement (NOD) was filed in May 1995 with respect to 
all issues decided in the August 1994 rating decision.  A 
Statement of the Case (SOC) was issued in July 1995, which 
included all the issues.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2000).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2000).  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.  The substantive appeal 
must be filed within a year of notice of the adverse rating 
action, or within 60 days of the issuance of the SOC, 
whichever is longer.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2000).  

In this case, the veteran filed a VA Form 9 on September 8, 
1995, which did not indicate that she was appealing all 
issues addressed in the SOC.  She set out specific 
contentions regarding all issues but the right wrist issue.  
Although she mentioned her "musculoskeletal rating," the 
remainder of the document clearly demonstrates that that was 
a reference to her service-connected low back and right lower 
extremity disorder and not her service-connected right wrist 
disorder.  This is so because the paragraph which follows 
that reference sets out specific contentions regarding the 
service-connected low back and right lower extremity 
disorder, not the right wrist disorder.  Further support for 
the presumption that the "musculoskeletal rating" refers to 
the back and right lower extremity claim is that that 
disorder was referred to as a "condition of the skeletal 
system" in her August 29, 1994, notification letter.  That 
letter referred to the right wrist disorder as "limited 
motion of wrist-right upper."  The September 1995 VA Form 9 
made no mention of the right wrist claim.  There were no 
identified errors of fact or law cited by the veteran with 
respect to those issues.  There was no other correspondence 
received from the veteran or her representative within the 
appeal period.

The veteran's representative did address the issue of 
entitlement to a compensable initial disability evaluation 
for the right wrist in two written statements dated in 
November 1999, which could liberally be construed as setting 
forth allegations of error.  However, if these documents were 
intended by the representative as a substantive appeal, they 
were filed long after the expiration of the appeal period in 
September 1995 (60 days from issuance of the SOC).  
Therefore, the representative's statements cannot be accepted 
as a timely substantive appeal.  See 38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(b) (2000).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate, timely appeal of the issue of entitlement 
to a compensable initial disability evaluation for the right 
wrist, so any purported appeal is not in conformity with the 
law.  Therefore, the appeal was not perfected, and the Board 
is without jurisdiction to adjudicate this claim.  
38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 (2000); 
YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal through filing 
of a timely, adequate substantive appeal, the claim of 
entitlement to an initial compensable disability evaluation 
for a service-connected right wrist disorder is dismissed.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

- 4 -



- 1 -


